IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

VERNON LAUGHTER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
        Appellant,                    DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5723

STATE OF FLORIDA,

        Appellee.

_____________________________/

Opinion filed March 16, 2016.

An appeal from an order of the Circuit Court for Clay County.
Don H. Lester, Judge.

Vernon Laughter, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

        AFFIRMED.

     WETHERELL, ROWE, and OSTERHAUS, JJ., concur.